Citation Nr: 1715529	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  15-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than July 10, 2013, for the grant of service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1944 to June 1946.

In May 2016, the Veteran presented hearing testimony before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing is associated with the record.  In July 2016, the Board denied the appeal. He appealed the Board's decision to the Veterans Claims Court.  In November 2016, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's decision.  As discussed below, a remand is necessary to redjudicate the case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  If a veteran files a substantive appeal on or after February 2, 2013, an automatic waiver of initial AOJ review is applied for new evidence submitted to the AOJ or the Board.  38 U.S.C.A. § 7105(e).  

In December 2016, the Veteran submitted additional arguments in support of his claim.  In a January 2017 statement, he requested that his case be remanded (sent back) to the AOJ for review of this additional evidence.  He also acknowledged his understanding that choosing to send his case back to the AOJ may significantly delay the Board's review of his appeal.  As he specifically requested that the AOJ adjudicate his case in light of this newly-submitted evidence in the first instance, a remand is required in the case for the AOJ to consider the new evidence relevant to the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After performing any development deemed necessary, readjudicate the claim of entitlement to an effective date earlier than July 10, 2013, for the grant of service connection for hearing loss in light of the December 2016 statement from the Veteran and any new evidence developed as a result of this remand.  

If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

